                                                                                            Case 3:19-cv-01188-EMC Document 41 Filed 04/25/19 Page 1 of 6



                                                                                    1 Brian A. Sutherland (SBN 248486)

                                                                                    2 bsutherland@reedsmith.com
                                                                                        Joshua D. Anderson (SBN 312836)
                                                                                    3 janderson@reedsmith.com

                                                                                    4 REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    5 San Francisco, CA 94105-3659

                                                                                    6 Telephone: (415) 543-8700
                                                                                        Facsimile: (415) 391-8269
                                                                                    7
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    8

                                                                                    9                         UNITED STATES DISTRICT COURT
                                                                                   10                       NORTHERN DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                               SAN FRANCISCO DIVISION
                                                                                   12
REED SMITH LLP




                                                                                   13 JARON BRIGNAC, an individual,                 Case No. 3:19-cv-01188-EMC
                                                                                   14
                                                                                                          Plaintiff,                Reply in Support of Yelp Inc.’s Motion
                                                                                   15                                               to Dismiss the First Amended
                                                                                   16         vs.                                   Complaint under Rule 12(b)(6)

                                                                                   17 YELP, INC., a California Corporation,         Date: May 9, 2019
                                                                                   18 1-10 INCLUSIVE,
                                                                                                                                    Time: 1:30 p.m.
                                                                                                                                    Place: U.S. Courthouse
                                                                                   19                                                      Courtroom 5, 17th Floor
                                                                                                          Defendants.
                                                                                   20                                                      450 Golden Gate Avenue
                                                                                                                                           San Francisco, CA 94102
                                                                                   21                                               Judge: Edward M. Chen
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                          REPLY IN SUPPORT OF YELP INC.’S MOTION TO DISMISS
                                                                                                          THE FIRST AMENDED COMPLAINT UNDER RULE 12(b)(6)
                                                                                               Case 3:19-cv-01188-EMC Document 41 Filed 04/25/19 Page 2 of 6



                                                                                    1
                                                                                                                                   TABLE OF CONTENTS
                                                                                    2

                                                                                    3                                                                                                                        Page

                                                                                    4 INTRODUCTION ......................................................................................................... 1

                                                                                    5
                                                                                        ARGUMENT ................................................................................................................. 2
                                                                                    6

                                                                                    7 I.         The Complaint and Opposition Demonstrate that Brignac Cannot
                                                                                                 State an Antitrust Claim against Yelp ................................................................. 2
                                                                                    8

                                                                                    9 II.        The Complaint and Opposition Demonstrate that Brignac Cannot
                                                                                                 State a Racial Discrimination Claim against Yelp .............................................. 3
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 CONCLUSION .............................................................................................................. 4

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                    REPLY IN SUPPORT OF YELP INC.’S MOTION TO DISMISS
                                                                                                                    THE FIRST AMENDED COMPLAINT UNDER RULE 12(b)(6)
                                                                                            Case 3:19-cv-01188-EMC Document 41 Filed 04/25/19 Page 3 of 6



                                                                                    1                                     INTRODUCTION
                                                                                    2        In January 2019, Yelp Inc. (“Yelp”) filed a motion to dismiss plaintiff pro se
                                                                                    3 Jaron Brignac’s original complaint. (ECF No. 7) Yelp showed that, among other

                                                                                    4 things, Brignac’s own complaint established that he lacked standing to assert his

                                                                                    5 purported antitrust claim on behalf his legal services corporation, “BPCS LAW.” Yelp

                                                                                    6 also showed that Brignac’s complaint established that the antitrust claim was meritless

                                                                                    7 for numerous independent reasons. In a separate motion, Yelp moved to transfer

                                                                                    8 venue from the Central District of California to this District, and the district court later

                                                                                    9 granted that motion. (ECF No. 26)

                                                                                   10        Brignac did not oppose Yelp’s motion to dismiss the original complaint. On
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 February 1, 2019, he submitted a “fictitious business name statement” to the County

                                                                                   12 of Los Angeles, identifying “BPCS LAW EVICTIONS” as an alias of “Jaron
REED SMITH LLP




                                                                                   13 Brignac” conducting business as an individual. See Brignac Opp. to Mot. to Dismiss

                                                                                   14 First Amended Complaint, Ex. A (ECF No. 40). On February 7, 2019, Brignac filed a

                                                                                   15 first amended complaint (“FAC”) alleging that “BPCS LAW EVICTIONS” is an alias

                                                                                   16 of BPCS LAW, a corporation. Am. Compl. ¶¶ 5-7; see also id. ¶ 15 (referencing

                                                                                   17 “BPCS LAW/ dba BPCS LAW EVICTIONS”). Brignac added a claim based on

                                                                                   18 alleged racial discrimination to his FAC.

                                                                                   19        Yelp moved to dismiss the FAC, again showing that the complaint established
                                                                                   20 that Brignac lacked standing to assert claims on behalf of a corporation, BPCS LAW,

                                                                                   21 and that Brignac could not state a claim in any event. (ECF No. 23) Brignac’s

                                                                                   22 opposition argues that he is asserting claims on behalf of a sole proprietorship, not a

                                                                                   23 corporation, and that his allegations state a claim under federal antitrust and anti-

                                                                                   24 discrimination laws. Brignac asks the Court to deny Yelp’s motion to dismiss and

                                                                                   25 order Yelp to answer and, inconsistently, he also seeks leave to amend to add “BPCS

                                                                                   26 LAW EVICTIONS as a sole proprietorship plaintiff.” Opp. at 9:7-11.

                                                                                   27        This Court should grant Yelp’s motion and dismiss Brignac’s complaint with
                                                                                   28 prejudice. His allegations affirmatively establish that Brignac cannot state a claim
                                                                                                                                –1–
                                                                                                           REPLY IN SUPPORT OF YELP INC.’S MOTION TO DISMISS
                                                                                                           THE FIRST AMENDED COMPLAINT UNDER RULE 12(b)(6)
                                                                                            Case 3:19-cv-01188-EMC Document 41 Filed 04/25/19 Page 4 of 6



                                                                                    1 against Yelp. His antitrust theory, which he reaffirmed without modification in his

                                                                                    2 first amended complaint, is nonsense: Brignac blames Yelp for Google’s search

                                                                                    3 results, even as the FAC shows that Google controls its own search results. His racial

                                                                                    4 discrimination claim merely repackages the same nonsensical antitrust claim in a

                                                                                    5 different form, asserting that Yelp diminished his search result “ranking” based on

                                                                                    6 race. And he still lacks standing because he cannot contradict the allegations of two

                                                                                    7 complaints showing that any purported claims belong to BPCS LAW, a legal services

                                                                                    8 corporation. For all these reasons, granting leave to amend would be futile.

                                                                                    9                                        ARGUMENT
                                                                                   10        Brignac filed his FAC as a response to Yelp’s motion to dismiss the original
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 complaint. His FAC and opposition show that he cannot state a claim against Yelp.

                                                                                   12 I.     The Complaint and Opposition Demonstrate that Brignac Cannot
REED SMITH LLP




                                                                                   13        State an Antitrust Claim against Yelp
                                                                                   14        Brignac implicitly concedes that he cannot assert a claim on behalf of BPCS
                                                                                   15 LAW, the legal services corporation. His sole response to Yelp’s arguments that

                                                                                   16 Brignac was not the real party in interest for his antitrust claim is that he is doing

                                                                                   17 business as an individual under the name “BPCS LAW EVICTIONS.” See Opp. at

                                                                                   18 2:3-3:23. Brignac argues that Yelp “intentionally disregards the fact that Plaintiff is a

                                                                                   19 sole proprietor who can represent his sole proprietorship known as BPCS LAW

                                                                                   20 EVICTIONS” (Opp. at 3:21-23), even though the FAC alleges that “BPCS LAW

                                                                                   21 EVICTIONS” is an alias of “BPCS LAW,” a corporation. See Am. Compl. ¶¶ 5-7, 15,

                                                                                   22 26 (referencing “BPCS LAW/ dba BPCS LAW EVICTIONS”). Brignac’s arguments

                                                                                   23 contradict his first two complaints.

                                                                                   24        Moreover, Brignac filed the FAC after he submitted the “fictitious business
                                                                                   25 name statement” to the Los Angeles County clerk. This sequence of events

                                                                                   26 demonstrates that he was aware of the concept of an individual doing business as a

                                                                                   27 sole proprietorship under a fictitious name, but declined to make those allegations in

                                                                                   28 his FAC. He cannot contradict the allegations of his first two complaints by alleging in
                                                                                                                               –2–
                                                                                                           REPLY IN SUPPORT OF YELP INC.’S MOTION TO DISMISS
                                                                                                           THE FIRST AMENDED COMPLAINT UNDER RULE 12(b)(6)
                                                                                            Case 3:19-cv-01188-EMC Document 41 Filed 04/25/19 Page 5 of 6



                                                                                    1 a second amended complaint that he was not conducting business through his legal

                                                                                    2 services corporation after all, and instead was conducting business as sole

                                                                                    3 proprietorship. See Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990); see

                                                                                    4 also In re Nat’l Football Leagues Sunday Ticket Antitrust Litig., No. ML 15-02668,

                                                                                    5 2017 WL 3084276 (C.D. Cal. June 30, 2017). Accordingly, granting leave to amend

                                                                                    6 would be futile.

                                                                                    7        In any event, Brignac fails to respond to Yelp’s arguments that, even if Brignac
                                                                                    8 had standing, his allegations fail to state an antitrust claim. Instead, he largely restates

                                                                                    9 the allegations of his FAC. See Opp. at 4:5-6:19. He argues that “Yelp ads specifically

                                                                                   10 floods the market on GOOGLE search” (Opp. at 7:4-5, but whatever this may mean,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the FAC alleges that Google dominates the market for online search, uses its own

                                                                                   12 algorithm to provide search results, and sells its own paid ads. Am. Compl. ¶¶ 11, 13.
REED SMITH LLP




                                                                                   13 As common sense and the FAC show, Yelp does not control Google’s website or its

                                                                                   14 search results. Brignac further asserts that “Yelp” appears in Google’s search results

                                                                                   15 because of an antitrust settlement (Opp. 7:16-20), but he does not identify any lawsuit

                                                                                   16 between Yelp and Google or any supposed settlement. In all events, this vague and

                                                                                   17 conclusory reference to a non-existent settlement is not and could not be a reason to

                                                                                   18 grant leave to amend.

                                                                                   19        Lastly, Brignac asserts that “the [Communications Decency Act, 47 U.S.C.
                                                                                   20 § 230] does not bar claims outside of claims of liability due to third party reviews.”

                                                                                   21 Opp. at 8:21-9:2. He cites no authority for this assertion and does not address any of

                                                                                   22 Yelp’s authorities. Brignac is wrong. Under the CDA, “Yelp is not liable for

                                                                                   23 disseminating [third-party] content … to a search engine.” Kimzey v. Yelp! Inc., 836

                                                                                   24 F.3d 1263, 1270 (9th Cir. 2016).

                                                                                   25 II.    The Complaint and Opposition Demonstrate that Brignac Cannot
                                                                                   26        State a Racial Discrimination Claim against Yelp
                                                                                   27        Brignac’s opposition does nothing to defend his claim under 42 U.S.C. § 1981,
                                                                                   28 apart from repeating the FAC’s allegations. Compare Opp. at 7:21-8:17, with Am.
                                                                                                                               –3–
                                                                                                           REPLY IN SUPPORT OF YELP INC.’S MOTION TO DISMISS
                                                                                                           THE FIRST AMENDED COMPLAINT UNDER RULE 12(b)(6)
                                                                                          Case 3:19-cv-01188-EMC Document 41 Filed 04/25/19 Page 6 of 6



                                                                                   1 Compl. at 9:6-10:5. Accordingly, his opposition fails to rebut Yelp’s arguments that

                                                                                   2 he cannot state a claim under § 1981.

                                                                                   3                                     CONCLUSION
                                                                                   4        This Court should dismiss the first amended complaint against Yelp with
                                                                                   5 prejudice under Rule 12(b)(6) of the Federal Rules of Civil Procedure and enter

                                                                                   6 judgment for Yelp.

                                                                                   7        DATED: April 25, 2019
                                                                                   8                                         REED SMITH LLP
                                                                                   9

                                                                                   10                                        By: /s/ Brian A. Sutherland
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                            Brian A. Sutherland
                                                                                                                                 Joshua D. Anderson
                                                                                   12                                            REED SMITH LLP
REED SMITH LLP




                                                                                   13                                            101 Second Street, Suite 1800
                                                                                                                                 San Francisco, CA 94105-3659
                                                                                   14                                            Telephone: (415) 543-8700
                                                                                   15                                            Facsimile: (415) 391-8269

                                                                                   16                                            Attorneys for defendant Yelp Inc.
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                –4–
                                                                                                          REPLY IN SUPPORT OF YELP INC.’S MOTION TO DISMISS
                                                                                                          THE FIRST AMENDED COMPLAINT UNDER RULE 12(b)(6)
